     Case 2:16-cv-01115-DDP-SS Document 41 Filed 10/24/18 Page 1 of 2 Page ID #:298



       Carol A. Sobel, SBN 84483
 1     LAW OFFICE OF CAROL A. SOBEL
       725 Arizona Avenue, Suite 300
 2     Santa Monica, CA 90401
       (t) 310 393-3055
 3     (e) carolsobel@aol.com                                 JS-6
 4
       John P. Given SBN 269787
 5     2461 Santa Monica Boulevard, #463
       Santa Monica, CA. 90404
 6     (t) 310 471-8485
       (e) john@johngiven.com
 7
 8     Attorneys for Plaintiffs
 9     Additional Counsel on Following Page
10
11                       UNITED STATES DISTRICT COURT
12              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13
       VENICE JUSTICE COMMITTEE, et           Case No.: 16-cv-01115-DDP-SS
14     al.,
15
                                              ORDER RE: DISMISSAL OF
                                              ACTION WITH PREJUDICE
16
                               PLAINTIFFS,
17
                     vs.                      HON. DEAN D. PREGERSON
18     CITY OF LOS ANGELES, et al.,
19                             DEFENDANTS.
20
21
22
23
24
25
26
27
28
     Case 2:16-cv-01115-DDP-SS Document 41 Filed 10/24/18 Page 2 of 2 Page ID #:299




 1          The Court is advised that the parties to this action have now completed all
 2    terms of the settlement. Specifically, the City Council has approved the
 3    amendment of the Los Angeles Municipal Code provision challenged in this action
 4    and all monetary terms of the settlement have also been fulfilled.
 5          Accordingly, the Court enters the requested order, dismissing the action with
 6    prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).
 7
 8    Dated: October 24, 2018
                                             UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
